RESOLUCIÓN
El 25 de diciembre de 1995 la Asamblea Legislativa aprobó la Ley Núm. 248 (4 L.RR.A. secs. 22i-22k, 22n, 22o-22p, 23f y 23n), que enmendó la Ley de la Judicatura de Puerto Rico de 1994, la Ley Núm. 249 (32 L.P.R.A. Ap. II), que enmendó las Reglas de Procedimiento Civil, la Ley Núm. 251 (34 L.P.R.A. Ap. II), que enmendó las Reglas de Procedimiento Criminal, y la Ley Núm. 247 (3 L.P.R.A. sees. 2127, 2134, 2158, 2165, 2171-2172, 2177 y 2193), que enmendó la Ley de Procedimiento Administrativo Uni-forme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2101 et seq. Estas piezas legislativas han reorganizado el sistema judicial de nuestro país y han enmendado varias reglas procesales.
Debido a los múltiples cambios establecidos por estas leyes, los cuales afectan directamente el funcionamiento del Tribunal, hemos aprobado este reglamento para im-plantar el nuevo esquema judicial.

Regístrese y publíquese.

Lo acordó, manda el Tribunal por unanimidad y certi-fica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General